DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.   Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant's submission filed on 02 June 2021 has been entered.


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 02 June 2021, newly cancelling claims 22-25.  Therefore, claims 1-3 and 5-21 remain pending in the application.
The changes therein and corresponding remarks have been considered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

The application has been amended as follows: 
In claim 1, line 11, “includes a first cache buffers” has been replaced with --includes first cache buffers-- (without “a”).
In claim 1, lines 12-13, “and a third cache buffers” has been replaced with --and third cache buffers-- (without “a”).


Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.
The record of the prosecution as a whole makes clear the reasons for allowance.  See, for instance, the specific details of the applicant’s claim amendments and corresponding arguments in Remarks, filed 02 June 2021.  See also, as a reference, the previous Office actions dated 02 April 2021 (e.g., page 14) and 27 October 2020 (e.g., pages 13-15).
In particular, regarding claim 1 (and its dependent claims 2-3 and 5-7), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including:  the page buffer circuit further includes first cache buffers (i.e., a plurality of cache buffers) suitable for storing data transmitted through the first node from the first group of even page buffers (understood in light of CN1 in Fig. 3 of the applicant’s drawings) and third cache buffers (i.e., a different plurality of cache buffers) suitable for storing data transmitted through the second node from the second group of even page buffers (understood in light of CN2 in Fig. 3 of the applicant’s drawings).
Similarly, regarding claim 14 (and its dependent claims 15-21), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including:  the first even page buffers transmit stored data to first cache buffers (i.e., a plurality of cache buffers) through the first common node (understood in light of CN1 in Fig. 3 of the applicant’s drawings) and the second even page buffers transmit stored data to third cache buffers (i.e., another different plurality of cache buffers) through the second common node (understood in light of CN2 in Fig. 3 of the applicant’s drawings).
Regarding claim 8 (and its dependent claims 9-13), see the previous Office action dated 27 October 2020 (e.g., page 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824